Case 1:20-cv-01271-JPH-DLP Document 17 Filed 06/16/20 Page 1 of 4 PageID #: 198




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

BARBARA TULLY, KATHARINE BLACK,                      )
MARC BLACK, SHELLY BROWN,                            )
DAVID CARTER, REBECCA GAINES,                        )
JANICE JOHNSON, ELIZABETH KMIECIAK,                  )
CHAQUITTA MCCREARY,                                  )
KATHERINE PAOLACCI, DAVID SLIVKA,                    )
DOMINIC TUMMINELLO, and                              )
INDIANA VOTE BY MAIL, INC., individually,            )
 and on behalf of those similarly situated,          )
                                                     )
                        Plaintiffs,                  )
                                                     )
                -vs-                                 )   Case No. 1:20-cv-01271-JPH-DLP
                                                     )
PAUL OKESON, S. ANTHONY LONG,                        )
SUZANNAH WILSON OVERHOLT, and                        )
ZACHARY E. KLUTZ, in their official                  )
capacity as members of the Indiana                   )
Election Commission, and                             )
CONNIE LAWSON, in her official                       )
capacity as the Indiana Secretary of State,          )
                                                     )
                        Defendants.                  )

                             MOTION FOR CLASS CERTIFICATION

        Come Now Plaintiffs and the putative class, by counsel, and pursuant to Rule 23 of the

Federal Rules of Civil Procedure, respectfully move the Court certify this case as a class action,

appoint the named individual Plaintiffs as class representatives, and appoint undersigned counsel as

class counsel. In support thereof, Plaintiffs state as follows:

        1.      Plaintiffs have brought this action for declaratory and injunctive relief against Indiana

election officials who have failed to take necessary actions to protect Indiana voters against having to

make a choice between their personal safety and exercising their right to vote on November 3, 2020.

        2.      The individual Plaintiffs seek to vote safely in the November 2020 general election by

casting an absentee ballot, by mail, in precisely the same manner in which they were allowed to vote
Case 1:20-cv-01271-JPH-DLP Document 17 Filed 06/16/20 Page 2 of 4 PageID #: 199




in the June 2020 primary election. The Indiana law that allows certain voters to vote by mail, but

denies the same privilege to Plaintiffs, arbitrarily discriminates between categories of qualified voters;

denies Plaintiffs any reasonable alternative means of voting that does not endanger their own or

others' health, safety, and lives; and violates the Fourteenth Amendment to the United States

Constitution, the Twenty-Sixth Amendment to the United States Constitution, and the Equal

Privileges and Immunities Clause of the Indiana Constitution.

       3.      The named Plaintiffs bring this action on their own behalf and on behalf of a class of

persons similarly situated pursuant to Rule 23(a) and (b)(2) of the Federal Rules of Civil Procedure.

       4.      The proposed class is defined as follows:

            All people who are or may subsequently become qualified to vote in the November 3,
            2020, general election in Indiana, and who are not entitled to vote by mail because they do
            not satisfy any of the criteria of Ind. Code § 3-11-10-24(a)(1) - (13).

       5.      As defined, the Class is so numerous that the joinder of all members is impracticable.

       6.      There are questions of law and fact common to the class, specifically:

               a.      whether a voter is entitled to vote in the 2020 general election;

               b.      whether a voter is entitled to vote absentee by mail in the 2020 general election;

               c.      whether voters are in danger of contracting or spreading the Coronavirus by

                       the act of in-person voting;

               d.      whether Coronavirus will still be spreading in the fall of 2020; and

               e.      whether Indiana law and Defendants’ actions or omissions violate the

                       Fourteenth Amendment, the Twenty-Sixth Amendment, or the Indiana

                       Constitution.

       7.      The claims of the individual Plaintiffs are typical of those of the class.

       8.      The individual Plaintiffs will fairly and adequately represent the class.




                                                      2
Case 1:20-cv-01271-JPH-DLP Document 17 Filed 06/16/20 Page 3 of 4 PageID #: 200




        9.     Undersigned counsel are skilled and experienced, know the applicable law, and will

vigorously represent the interests of the class, and should therefore be appointed as class counsel

pursuant to Rule 23(g) of the Federal Rules of Civil Procedure.

        10.    The additional requirements of Rule 23(b)(2) are met because the parties opposing

class certification have at all times acted and refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief and corresponding declaratory relief with

respect to the class as a whole.

        11.    Members of the proposed class are ascertainable by reference to wholly objective

criteria.

        12.    Plaintiffs attach to this Motion the following exhibits, which are incorporated herein by

reference:

               - Exh. 1:       Declaration of William R. Groth (Filing No. 17-1)

               - Exh. 2:       Declaration of Mark W. Sniderman (Filing No. 17-2)

        13.    The grounds for this Motion are more fully set forth in the accompanying

memorandum of law, which is also incorporated herein by reference.

        WHEREFORE, Plaintiffs pray that this cause be certified as a class action with the Class as

defined above; that the named Plaintiffs be appointed as class representatives; that undersigned

counsel be appointed as class counsel; and for all other proper relief.

                                                        Respectfully submitted,


                                                        s/ William R. Groth
                                                        William R. Groth
                                                        MACEY SWANSON LLP
                                                        445 N. Pennsylvania St., Suite 401
                                                        Indianapolis, IN 46204
                                                        Tel: (317) 637-2345, Ext. 132
                                                        E-mail: WGroth@fdgtlaborlaw.com



                                                    3
Case 1:20-cv-01271-JPH-DLP Document 17 Filed 06/16/20 Page 4 of 4 PageID #: 201




                                           s/ Mark W. Sniderman
                                           Mark W. Sniderman
                                           FINDLING PARK CONYERS
                                            WOODY & SNIDERMAN, P.C.
                                           151 N. Delaware Street, Ste. 1520
                                           Indianapolis, IN 46204
                                           Tel: (317) 231-1100
                                           E-mail: msniderman@findlingpark.com

                                           Attorneys for Plaintiffs




                                       4
